Fish, C. J.,
dissenting. The positive and uncontradicted evidence as set out in the record, to my mind, conclusively shows, that plaintiff’s husband, miscalculating the time in which he could *111safely cross, the railway company’s track, ran on the same at a public crossing, immediately in front of a locomotive which he knew was rapidly approaching the crossing, and was struck by the locomotive and killed. His death was, therefore, directly attributable to his own negligence, and a verdict for the defendant was demanded, notwithstanding its negligence in violating the statute (Civil Code, §2222), and a town ordinance regulating the speed of trains where the homicide occurred. See Hopkins’ Pers. Inj. §77; Central R. Co. v. Smith, 78 Ga. 694, 3 S. E. 397; Southern Railway Co. v. Blake, 101 Ga. 217, 29 S. E. 288; Blake v. Southern Railway Co., 108 Ga. 764, 33 S. E. 396; Hopkins v. Southern Railway Co., 110 Ga. 85, 35 S. E. 307; Georgia R. Co. v. Sawyer, 112 Ga. 346, s. c. 123 Ga. 251, 37 S. E. 380, 51 S. E. 321; Atlanta Railway Co. v. Owens, 119 Ga. 833, 47 S. E. 313; Thomas v. Central Ry. Co., 121 Ga. 38, 48 S. E. 683.